      Case 5:20-cv-00037 Document 5-3 Filed on 03/16/20 in TXSD Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   LAREDO DIVISION

MA LOURDES GONZALEZ,                            §   CIVIL ACTION
LOURDES RODRIGUEZ DE GONZALEZ,                  §
LESLYLE GONZALEZ,                               §   NO. 5:20-cv-37
CYNTHIA GONZALEZ,                               §
LAURA GATICA, and                               §   JUDGE MARINA GARCIA MARMOLEJO
ROBERTO GONZALEZ ANCIRA,                        §
INDIVIDUALLY AND AS                             §   MAGISTRATE JUDGE JOHN A. KAZEN
REPRESENTATIVE OF THE ESTATE                    §
OF ROBERTO GONZALEZ JR.                         §
      Plaintiffs,                               §
                                                §
         vs.                                    §
                                                §
JIT TRANSPORT LLC,                              §
ASHIRWAD GROUP LLC,                             §
GERMAN RIOS JR., INDIVIDUALLY,                  §
AND CARLOS SANCHEZ,                             §
INDIVIDUALLY AND d/b/a                          §
C&G TRUCKING, RAUL RAMIREZ, and                 §
WEEKS MARINE, INC.                              §
      Defendants.                               §
                                            ORDER

         Considering the above and foregoing Motion to Dismiss for Lack of Personal Jurisdiction

filed on behalf of Weeks Marine, Inc.,

         IT IS HEREBY ORDERED that Weeks Marine, Inc.’s Motion to Dismiss for Lack of

Personal Jurisdiction is hereby GRANTED.

         Laredo, Texas, this ____ day of _____________, 2020.




                                             UNITED STATES DISTRICT COURT JUDGE




{N3982566.1}
